Name: Commission Regulation (EEC) No 3671/89 of 7 December 1989 amending Regulation (EEC) No 1393/76 laying down detailed rules for the importation of products in the wine-growing sector originating in certain third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 358/26 Official Journal of the European Communities 8 . 12. 89 COMMISSION REGULATION (EEC) No 3671/89 of 7 December 1989 amending Regulation (EEC) No 1393/76 laying down detailed rules for the importation of products in the wine-growing sector originating in certain third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1236/89 (2), and in particular Article 54 (7) thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purpose of the common agricultural policy (3), as last amended by Regulation (EEC) No 1636/87 (4), and in particular Article 2 (4) thereof, amounts ('), as last amended by Regulation (EEC) No 3118/89 (10) ; Whereas, in order to harmonize administrative procedures and prevent the risk of market distortion, offer prices and references prices should be compared using the conversion rate referred to in Article 3a of Regulation (EEC) No 3152/85 ; Whereas, in consequence, Commission Regulation (EEC) No 2530/89 of 18 August 1989 fixing the special rates for converting the free-at-frontier reference prices of imported liqueur wines into national currency (' ') may be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant management committees, HAS ADOPTED THIS REGULATION : Article 1 Article la of Regulation (EEC) No 1393/76 is hereby replaced by the following : Article la For the purpose of comparing offer prices and free-at-frontier reference prices, the latter shall be converted in national currency using the conversion rate referred to in Article 3a of Commission Regulation (EEC) No . 3152/85 (*), applicable on the date of export in the certificate referred to in Article 3 ( 1 ) of this Regulation . However, in cases other than those referred to in Article 3 ( 1 ) of this Regulation, the conversion rate to be used for the comparison referred to in the first subparagraph shall be that applicable on the date of completion of the customs formalities of release for free circulation. Whereas Article 3a of Commission Regulation (EEC) No 3152/85 of 11 November 1985 laying down detailed rules for the application of Council Regulation (EEC) No 1676/85 on the value of the unit of account and the Conversion rates to be applied for the purposes of the common agricultural policy (*), as last amended by Regulation (EEC) No 2300/89 (6), provides that the rates used to fix or, where appropriate, to adjust the monetary compensatory amounts are to be used for the conversion into ecus of amounts relating to world market data and are to be expressed in the national currency of a Member State : Whereas Article 53 (3) of Regulation (EEC) No 822/87 makes provision for fixing a countervailing charge on imports of the wine-sector products concerned where the free-at-frontier offer price is lower than the reference price ; whereas detailed monetary rules for comparing these prices are laid down, for liqueur wines, in Article la of Commission Regulation (EEC) No 1393/76 Q, as last amended by Regulation (EEC) No 2135/84 (8), and, for other wines, in Article 9 of Commission Regulation (EEC) No 3153/85 of 11 November 1985 laying down detailed rules for the calculation of monetary compensatory 0 OJ No L 310, 21.11.1985, p. 1 .' Article 2 Regulation (EEC) No 2530/89 is hereby repealed. Article 3 This Regulation shall enter into force on 1 January 1990 . (') OJ No L 84, 27 . 3 . 1987, p. 1 . (2) OJ No L 128 , 11 . 5 . 1989, p. 31 . 0 OJ No L 164, 24. 6 . 1985, p. 1 . (4) OJ No L 153, 13 . 6 . 1987, p. 1 . O OJ No L 310, 21 . 11 . 1985, p. 1 . (6) OJ No L 220, 29. 7 . 1989, p. 8 . O OJ No L 157, 18 . 6 . 1976, p. 20 . (8) OJ No L 196, 26. 7 . 1984, p. 21 . (') OJ No L 310, 21 . 11 . 1985, p . 4. ( ,0) OJ No L 300, 18 . 10 . 1989, p. 13 . " OJ No L 243, 19. 8 . 1989, p. 14. 8 . 12. 89 No L 358/27Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 December 1989. For the Commission Ray MAC SHARRY Member of the Commission